No. 13053

          I N THE SUPREME COURT O THE STATE O M N A A
                                 F           F OTN

                                        1975



MONTANA DEPARTMENT O BUSINESS REGUTATION,
                       F
MILK CONTROL DIVISION, on behalf of t h e STATE
O MONTANA, e t a l . ,
 F
                       P l a i n t i f f s and A p p e l l a n t s ,
       -vs      -
HARTFORD ACCIDENT AND INDEMNITY COMPANY,
a corporation, e t a l . ,
                       Defendant and Respondent.
- - - - - - - - - - - - - - I - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




M N A A DEPARTMENT OF BUSINESS REGULATION,
 OTN
MILK CONTROL DIVISION,
                    R e l a t o r and P l a i n t i f f ,
          'VS   -
BEST DAIRY FARMS, a Montana Corporation,
                    Respondent and Defendant.



Appeal from:        D i s t r i c t Court of t h e Eighteenth J u d i c i a l D i s t r i c t ,
                    Honorable ~ a c k Shanstrom, Judge p r e s i d i n g .
                                          D.

Counsel of Record:

       For Appellants :

                James H. ElcFarland argued, Helena, Montana
                Geoffrey B r a z i e r argued, Helena, Montana

       For Respondents:

                Drysdale, McTJean 6 S c u l l y , Bozeman, Montana
                James J. S c r e n a r argued, Bozeman, Montana



                                                       Submitted:      December 10, 1975


Filed :
Mr.   J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.

               This i s an a p p e a l from a summary judgment e n t e r e d by

t h e d i s t r i c t c o u r t i n G a l l a t i n County, t h e Honorable J a c k D.
Shanstrom p r e s i d i n g .       The summary judgment was f o r d e f e n d a n t s

i n two c o n s o l i d a t e d c a s e s .
               P l a i n t i f f i s t h e Montana Department of Business Regula-

t i o n , Milk C o n t r o l D i v i s i o n .    Defendants a r e Best Dairy Farms,
a c o r p o r a t i o n , l i c e n s e d and bonded a s a d i s t r i b u t o r under t h e
Montana Milk C o n t r o l Act, and i t s s u r e t i e s under t h e s t a t u t o r y
milk d i s t r i b u t o r ' s bond.
               P l a i n t i f f and c e r t a i n named milk producers f i l e d s u i t

a g a i n s t H a r t f o r d Accident and Indemnity Company and                    ire man's
Fund under s e c t i o n          27-426,, R.C.M.          1947, t o e n f o r c e payment t o
milk producers supplying Best Dairy Farms f o r t h e i r p r o d u c t .
Subsequently p l a i n t i f f f i l e d s u i t a g a i n s t Best Dairy Farms and t h e
c a s e s were c o n s o l i d a t e d f o r t r i a l .   T r i a l was had w i t h o u t a j u r y
and summary judgment was g r a n t e d t o d e f e n d a n t s and t h e c a s e d i s -
missed on i t s m e r i t s .

               During a p e r i o d between September 1969 and A p r i l 1970,
an a u d i t of t h e monthly r e p o r t s and s u p p o r t i n g p l a n t r e c o r d s of
Best Dairy Farms was made by a u d i t o r s of t h e Eoard of Milk C o n t r o l .

The r e s u l t s of t h i s a u d i t i n d i c a t e d t h a t t h e sum of $14,686.40
had been s y s t e m a t i c a l l y deducted from t h e payments t o 24 producers

of Best Dairy Farms, and shown a s "miscellaneous d a i r y charges".

              The d e d u c t i o n s were based on $0.03 p e r hundredweight
(from $3.00 p e r hundredweight) on all milk s o l d by t h e producers
t o Best Dairy Farms.               The "miscellaneous d a i r y charges" were
i n f a c t an amount agreed t o by t h e producers t o r e n t a machine
f o r packaging milk i n one g a l l o n c o n t a i n e r s i n o r d e r t o meet

c o m p e t i t i o n and s o t h a t t h e producers would c o n t i n u e t o r e c e i v e
                                                                      II
a b e t t e r p r i c e f o r package milk r a t h e r than                cheese milk" which
had a lower p r i c e .         The packaging machine was l e a s e d f o r $245
per month and t h e producers o r a l l y agreed t o pay t h e l e a s e p r i c e
by a d e d u c t i o n of t h e $0.03 p e r hundredweight.                      T h i s maneuver, a
s o r t of c o o p e r a t i v e v e n t u r e by t h e d i s t r i b u t o r and i t s producers
by o r a l agreement, was r e p o r t e d a s "miscellaneous d a i r y charges".

I t i s t h i s deduction t h a t t h e Board determined was a d i l u t i o n of
minimum p r i c e paid t o t h e producers and t h u s a v i o l a t i o n . Those
d e d u c t i o n were made from May 1965 t o t h e completion of t h e a u d i t .
              Following a d m i n i s t r a t i v e d e t e r m i n a t i o n s , t h e d i s t r i b u t o r
was o r d e r e d t o r e p a y t h e t o t a l amount of $14,686.40 t o t h e 24
producers.        Best Dairy Farms met w i t h t h e producers and s u b s e q u e n t l y
i s s u e d checks t o each.           Only one producer o u t of t h e 24 a c c e p t e d
h i s refund.       The o t h e r s e i t h e r cashed t h e check and w r o t e o u t
t h e i r p e r s o n a l check back t o Best Dairy Farms o r simply d i d n o t
p i c k up t h e i r checks.         They each f e l t morally o b l i g a t e d t o a b i d e
by t h e i r o r i g i n a l agreement t o r e n t t h e packaging machine and
                                                      t -
d i d n o t o r a r e n o t now c l a i m i n g - a y--h i n g a g a i n s t Rest Dairy Farms
o r i t s bonding companies.
              With t h i s remarkable s t a t e of a f f a i r s , t h e Board has
pursued t h e m a t t e r a l l t h e way t o t h i s Court c l a i m i n g t h a t t h e
"miscellaneous d a i r y charges"                "JC   JC ?
                                                          ;   was n o t h i n g more than an
a r t f u l l y c o n t r i v e d s u b t e r f u g e whereby t h e primary means of
                                                                                                         If
a c h i e v i n g t h e purpose of t h e Act were e f f e c t i v e l y circumvented.
              To add more t o t h e puzzle of why t h e c a s e i s h e r e , B e s t
Dairy Farms s o l d o u t and i s no l o n g e r i n b u s i n e s s .                The ~ o a r d ' s
b r i e f on a p p e a l s t a t e s t h a t "The end r e s u l t was t h a t funds t o
which some producers were e n t i t l e d under t h e Act r e p o s e among
t h e a s s e t s and r e s o u r c e s of t h e d i s t r i b u t o r and have           inured t o
i t s b e n e f i t , a r e s u l t which none of i t s c o m p e t i t o r s i s known t o
         11
enjoy.
              The Board u r g e s two i s s u e s on +peal, one o f which i s
controlling.          That i s s u e i s whether t h e d i s t r i c t c o u r t e r r e d i n
g r a n t i n g summary judgment and d i s m i s s i n g t h e c a s e on i t s m e r i t s .
             The d i s t r i c t c o u r t i n e f f e c t found t h a t t h e r e i s no
j u s t i c i a b l e i s s u e presented,      N producer, a l l e g e d t o have been
                                                 o
s h o r t e d , has f i l e d any claim---although r e q u e s t e d t o do so a s
s e c t i o n 27-426, R.C.M.         1947, provides.             The s u r e t i e s a r e c l e a r l y
exonerated a s provided i n s e c t i o n 30-406, R.C.M.                        1947, by
performance by Best Dairy Farms i n complying w i t h t h e refund
order.      To f i n d any j u s t i c i a b l e i s s u e i s l i k e g r a s p i n g s p a g h e t t i .
The end r e s u l t i s t h e same--the d i s t r i b u t o r paid---the                  producers,
except one---paid baclc.                N one owes anyone anything.
                                         o
             The Board urges "public p o l i c y " a s r e q u i r i n g i t t o pursue
the matter.         The law does n o t r e q u i r e i d l e a c t s , s e c t i o n 49-124,
R.C.M.    1947.       Nor does i t r e q u i r e i m p o s s i b i l i t i e s , s e c t i o n 49-123,
R.C.M.    1947.       I t does d i s r e g a r d t r i f l e s , s e c t i o n 49-125, R.C.M.

1947.     The purpose of t h e Milk Control Act of providing a con-
t i n u o u s source of pure, wholesome milk i n t h e p u b l i c i n t e r e s t
( T i t l e 27, Chapter 4 , Revised Codes of Montana, 1947) and t o
e l i m i n a t e u n f a i r and demoralizing t r a d e p r a c t i c e s i n t h e milk
i n d u s t r y has been accomplished.               Nothing remains.
             Finding no e r r o r , t h e judgment i s a f f i r m e d .




'add
   Justices.